 Case 3:17-cr-00169-B Document 129 Filed 05/03/19              Page 1 of 16 PageID 1486


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA,                       §
   Plaintiff,                                    §
                                                 §               CRIMINAL ACTION NO:
 v.                                              §                       3:17-CR-169-B
                                                 §
 SAID AZZAM MOHAMAD RAHIM,                       §
   Defendant                                     §


                   COURT’S LIST OF ADMITTED TRIAL EXHIBITS


       Attached is the list of exhibits admitted during the jury trial, which began on Tuesday,
April 30, 2019, and concluded on Friday, May 3, 2019.




TRIAL EXHIBIT LIST – See Attachment
            Case 3:17-cr-00169-B Document 129 Filed 05/03/19                         Page 2 of 16 PageID 1487


Government’s Admitted Exhibits:
   Exhibit
                                                          Description                                                Admitted
     No.
              Cricket Wireless Phone Records for Said Rahim
      1       214-414-4244                                                                                           4/29/19
              March 30, 2015- April 28, 2016
              Cricket Wireless Phone Records for Said Rahim
      2       214-414-4244                                                                                           4/29/19
              April 28, 2016- May 27, 2016
              Cricket Wireless Phone Records for Said Rahim
      3       214-414-4244                                                                                           4/29/19
              May 27, 2016-January 1, 2017
              Cricket Wireless Phone Records for Said Rahim
      4       214-414-4244                                                                                           4/29/19
              March 30, 2015- March 27, 2017
              Subscriber Records
      5                                                                                                              4/29/19
              Time Warner Cable
              Google Records for
      6       angousha@gmail.com                                                                                     4/29/19
              omershishani1976@gmail.com
              Zello Records: IP log for
      7                                                                                                              4/30/19
              “all way isis”/omershishani1976@gmail.com
      8       Zello Records: “safer-alshahadah”/ omershishani1976@gmail.com                                          4/30/19
              Zello Records:
      9                                                                                                              4/30/19
              Dr. Sa7wat/mostafaapple1977@gmail.com
              Zello Records: Contacts for
              “safer-alshahadah”
     10       “all way isis”                                                                                         4/30/19
              “hola isis”
              “angousha@”
     11       Zello Records: IP Logs for Hola Isis                                                                   4/30/19
     12       Zello Records: IP Logs for Angousha@                                                                   4/30/19
     13       Zello Records: Details for First Iteration of the “State of the Islamic Caliphate” Channel             4/30/19
       14        Zello Records: Subscriber Log for First Iteration of the “State of the Islamic Caliphate” Channel   4/30/19
                 Zello Records: Server 1 Log for the First Iteration of the “State of the Islamic Caliphate”
       15                                                                                                            4/30/19
                 Channel
                 Zello Records: Server 2 Log for the First Iteration of the “State of the Islamic Caliphate”
       16                                                                                                            4/30/19
                 Channel
       17        Zello Records: Details for the Second Iteration of the “State of the Islamic Caliphate” Channel     4/30/19
                 Zello Records: Subscriber Log for Second Iteration of the “State of the Islamic Caliphate”
       18                                                                                                            4/30/19
                 Channel
                 Zello Records: Server 1 Log for the Second Iteration of the “State of the Islamic Caliphate”
       19                                                                                                            4/30/19
                 Channel
                 Zello Records: Server 2 Log for the Second Iteration of the “State of the Islamic Caliphate”
       20                                                                                                            4/30/19
                 Channel
       21        Zello Records: Details for the Third Iteration of the “State of the Islamic Caliphate” Channel      4/30/19
                 Zello Records: Subscriber Log for the Third Iteration of the “State of the Islamic Caliphate”
       22                                                                                                            4/30/19
                 Channel
                 Zello Records: Server 1 Log for the Third Iteration of the “State of the Islamic Caliphate”
       23                                                                                                            4/30/19
                 Channel
                 Zello Records: Server 2 Log for the Third Iteration of the “State of the Islamic Caliphate”
       24                                                                                                            4/30/19
                 Channel
       25        Zello Records: Details for the Fourth Iteration of the “State of the Islamic Caliphate” Channel     4/30/19


       Court’s Admitted Exhibit List - Page 1 of 15
     Case 3:17-cr-00169-B Document 129 Filed 05/03/19                         Page 3 of 16 PageID 1488


          Zello Records: Subscriber Log for the Fourth Iteration of the “State of the Islamic Caliphate”
26                                                                                                         4/30/19
          Channel
          Zello Records: Server 1 Log for the Fourth Iteration of the “State of the Islamic Caliphate”
27                                                                                                         4/30/19
          Channel
          Zello Records: Server 2 Log for the Fourth Iteration of the “State of the Islamic Caliphate”
28                                                                                                         4/30/19
          Channel
29        Zello Records: Ibn Dawla                                                                         4/30/19
30        Zello Records: Ibn Dawla                                                                         4/30/19
31        Google Records: Ibn Dawla                                                                        4/29/19
32        Facebook Records: Salah Deen                                                                     4/29/19
33        Facebook Records: Charaf El Aoual                                                                4/29/19
35        IP log summary chart                                                                             4/29/19
36        Zello Administrator/Moderator Summary Chart                                                      4/29/19
41        Photographs of Rahim’s luggage and SIM cards                                                     4/29/19
42        SIM cards recovered from Rahim’s luggage on March 5, 2017                                         5/2/19
43        Extraction report of SIM card seized from Rahim’s luggage on March 5, 2017                        5/2/19
44        Extraction report of SIM card seized from Rahim’s luggage on March 5, 2017                       5/2/19
45        Extraction report of SIM card seized from Rahim’s luggage on March 5, 2017                       5/2/19
46        iPhone seized from Rahim on March 5, 2017                                                        4/29/19
47        Extraction report of iPhone seized from Rahim on March 5, 2017                                    5/2/19
48        Image from iPhone seized from Rahim on March 5, 2017                                             4/29/19
49        Approximately $6,000 in U.S. currency recovered from Rahim on March 5, 2017                      4/29/19
50        Lufthansa Records for Rahim’s flight to Jordan on March 5, 2017                                  4/29/19
52        Maps                                                                                             4/29/19
53        Code of Federal Regulations                                                                      4/29/19
54        Said Rahim Passport                                                                              4/29/19
55        Department of Homeland Security Records/ Customs and Border Patrol: Said Rahim                    5/2/19
          Department of Homeland Security Records/ Immigration and Naturalization Service: Said
56                                                                                                         4/29/19
          Rahim
57        Texas Department of Public Safety Driver’s License Records                                       4/29/19
58        Photograph of 640 E Colorado Blvd., Dallas, Texas                                                4/29/19
60        Phone recovered from luggage of Said Rahim on March 5, 2017                                      4/29/19
61        Extraction report of phone recovered from Rahim’s luggage on March 5. 2017                        5/2/19
63        Pole Camera still pictures                                                                       4/29/19
64        Video of noncustodial interview of Said Rahim on March 5, 2017                                    5/2/19
65        Transcript of noncustodial interview of Said Rahim on March 5, 2017                               5/2/19
68        Lufthansa Gate Pass                                                                              4/29/19
69        Birth Certificate: Said Rahim                                                                    4/29/19
          Hard drive containing Italian records and audio
70                                                                                                         4/29/19
          (RECORD PURPOSES ONLY)
71        Screenshots of Zello profiles                                                                    5/1/19
72        Italian surveillance photos of Ibn Dawla (El Aoual)                                              5/1/19
73        Screen shot of Zello owner profile picture                                                       5/1/19
          Audio - Italian File
74        Session 6749                                                                                     5/1/19
          November 28, 2016
          Transcript - Italian File
75        Session 6749                                                                                     5/1/19
          November 28, 2016


Court’s Admitted Exhibit List - Page 2 of 15
     Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 4 of 16 PageID 1489


          Audio - Italian File
76        Session 7231                                                        5/1/19
          November 30, 2016
          Transcript - Italian File
77        Session 7231                                                        5/1/19
          November 30, 2016
          Audio - Italian File
78        Session 8562                                                        5/1/19
          December 9, 2016
          Transcript - Italian File
79        Session 8562                                                        5/1/19
          December 9, 2016
          Audio - Italian File
80        Session 7972.1                                                      5/1/19
          December 5, 2016
          Transcript - Italian File
81        Session 7972.1                                                      5/1/19
          December 5, 2016
          Audio - Italian File
82        Session 21832                                                       5/1/19
          February 4, 2017
          Transcript - Italian File
83        Session 21832                                                       5/1/19
          February 4, 2017
          Audio - Italian File
84        Session 6449.1                                                      5/1/19
          November 25, 2016
          Transcript - Italian File
85        Session 6449.1                                                      5/1/19
          November 25, 2016
          Audio - Italian File
86        Session 6449.2                                                      5/1/19
          November 25, 2016
          Transcript - Italian File
87        Session 6449.2                                                      5/1/19
          November 25, 2016
          Audio - Italian File
88        Session 21298                                                       5/1/19
          February 1, 2017
          Transcript - Italian File
89        Session 21298                                                       5/1/19
          February 1, 2017
          Audio - Italian File
90        Session 7972.2                                                      5/1/19
          December 5, 2016
          Transcript - Italian File
91        Session 7972.2                                                      5/1/19
          December 5, 2016
          Audio - Italian File
92        Session 10506                                                       5/1/19
          December 19, 2016
          Transcript - Italian File
93        Session 10506                                                       5/1/19
          December 19, 2016




Court’s Admitted Exhibit List - Page 3 of 15
     Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 5 of 16 PageID 1490


          Audio - Italian File
94        Session 10750                                                       5/1/19
          December 20, 2016
          Transcript - Italian File
95        Session 10750                                                       5/1/19
          December 20, 2016
          Audio - Italian File
96        Session 9016                                                        5/1/19
          December 12, 2016
          Transcript - Italian File
97        Session 9016                                                        5/1/19
          December 12, 2016
          Audio - Italian File
98        Session 9602                                                        5/1/19
          December 14, 2016
          Transcript - Italian File
99        Session 9602                                                        5/1/19
          December 14, 2016
          Audio - Italian File
100       Session 7158                                                        5/1/19
          November 29, 2016
          Transcript - Italian File
101       Session 7158                                                        5/1/19
          November 29, 2016
          Audio - Italian File
102       Session 22959.1                                                     5/1/19
          February 8, 2017
          Transcript - Italian File
103       Session 22959.1                                                     5/1/19
          February 8, 2017
          Audio - Italian File
104       Session 22959.2                                                     5/1/19
          February 8, 2017
          Transcript - Italian File
105       Session 22959.2                                                     5/1/19
          February 8, 2017
          Audio - Italian File
106       Session 22306                                                       5/1/19
          February 6, 2017
          Transcript - Italian File
107       Session 22306                                                       5/1/19
          February 6, 2017
109       C.D. (s) 1 containing records and audio                             4/30/19
110       C.D. 2 containing records and audio                                 4/30/19
          Audio - Session 115708
113       November 13, 2015                                                   5/1/19
          Ibn Dawla
          Transcript - Session 115708
114       November 13, 2015                                                   5/1/19
          Ibn Dawla
          Audio - Session 133447
115       November 20, 2015                                                   5/1/19
          Ibn Dawla
          Transcript - Session 133447
116       November 20, 2015                                                   5/1/19
          Ibn Dawla


 Court’s Admitted Exhibit List - Page 4 of 15
   Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 6 of 16 PageID 1491


          Audio - Session 134504
117       November 20, 2015                                                 5/1/19
          Ibn Dawla
          Transcript - Session 134504
118       November 20, 2015                                                 5/1/19
          Ibn Dawla
          Audio - Session 63210
119       February 3, 2016                                                  5/1/19
          Ibn Dawla
          Transcript - Session 63210
120       February 3, 2016                                                  5/1/19
          Ibn Dawla
          Audio - Session 863028
121       September 19, 2016                                                5/1/19
          Ibn Dawla; Said Rahim
          Transcript - Session 863028
122       September 19, 2016                                                5/1/19
          Ibn Dawla; Said Rahim; Hammudi44
          Audio - Session 945440
123       October 8, 2016                                                   5/1/19
          Said Rahim; Khalid al-Khatib
          Transcript - Session 945440
124       October 8, 2016                                                   5/1/19
          Said Rahim; Khalid al-Khatib
          Audio - Session 100636
125       March 16, 2016                                                    5/1/19
          Ibn Dawla
          Transcript - Session 100636
126       March 16, 2016                                                    5/1/19
          Ibn Dawla
          Audio - Session 135150
127       April 23, 2016                                                    5/1/19
          Ibn Dawla; Unknown Male
          Transcript - Session 135150
128       April 23, 2016                                                    5/1/19
          Ibn Dawla; Unknown Male
          Audio - Session 100107
129       Mary 20, 2016                                                      51/19
          Said Rahim; Ibn Dawla
          Transcript - Session 100107
130       May 20, 2016                                                      5/1/19
          Said Rahim; Ibn Dawla
          Audio - Session 94356
131       October 21, 2016                                                  5/1/19
          Ibn Dawla
          Transcript - Session 94356
132       October 21, 2016                                                  5/1/19
          Ibn Dawla
          Audio - Session 154916
133       January 16, 2016                                                  5/1/19
          Ibn Dawla
          Transcript - Session 154916
134       January 16, 2016                                                  5/1/19
          Ibn Dawla




 Court’s Admitted Exhibit List - Page 5 of 15
   Case 3:17-cr-00169-B Document 129 Filed 05/03/19                    Page 7 of 16 PageID 1492


          Audio - Session 43389
135       May 3, 2016                                                                        5/1/19
          Unknown Male
          Transcript - Session 43389
136       May 3, 2016                                                                        5/1/19
          Unknown Male
          Audio - Session 200808
137       June 4, 2016                                                                       5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 200808
138       June 4, 2016                                                                       5/1/19
          Said Rahim; Unknown Males
          Audio - Session 813451
139       September 19, 2016                                                                 5/1/19
          Said Rahim
          Transcript - Session 813451
140       September 19, 2016                                                                 5/1/19
          Said Rahim
          Audio - Session 955929
141       October 9, 2016                                                                    5/1/19
          Said Rahim; Ibn Dawla; Unknown Male
          Transcript - Session 955929
142       October 9, 2016                                                                    5/1/19
          Said Rahim; Ibn Dawla; Unknown Male
          Audio - Session 230228
143       June 9, 2016                                                                       5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 230228
144       June 9, 2016                                                                       5/1/19
          Said Rahim; Unknown Males
          Audio - Session 933167
145       October 6, 2016                                                                    5/1/19
          Said Rahim; Unknown Male; Khaled-Khateeb 1; abo alwaleed aljnobe
          Transcript - Session 933167
146       October 6, 2016                                                                    5/1/19
          Said Rahim; Unknown Male; Khaled-Khateeb 1; abo alwaleed aljnobe
          Audio - Session 843896
147       September 22, 2016                                                                  5/1/9
          Said Rahim
          Transcript - Session 843896
148       September 22, 2016                                                                 5/1/19
          Said Rahim
          Audio - Session 771319
149       September 8, 2016                                                                  5/1/19
          Said Rahim
          Transcript - Session 771319
150       September 8, 2016                                                                  5/1/19
          Said Rahim
          Audio - Session 000157
151       August 17, 2016                                                                    5/1/19
          Said Rahim
          Transcript - Session 000157
152       August 17, 2016                                                                    5/1/19
          Said Rahim




 Court’s Admitted Exhibit List - Page 6 of 15
   Case 3:17-cr-00169-B Document 129 Filed 05/03/19               Page 8 of 16 PageID 1493


          Audio - Session 00026
153       August 17, 2016                                                               5/1/19
          Said Rahim
          Transcript - Session 00026
154       August 17, 2016                                                               5/1/19
          Said Rahim
          Audio - Session 942704
155       October 7, 2016                                                               5/1/19
          Said Rahim
          Transcript - Session 942704
156       October 7, 2016                                                               5/1/19
          Said Rahim
          Audio - Session 841886
157       September 22, 2016                                                            5/1/19
          Said Rahim; Unknown Males; Abu-Haffs; Saw . . . saw12
          Transcript - Session 841886
158       September 22, 2016                                                            5/1/19
          Said Rahim; Unknown Males; Abu-Haffs; Saw . . . saw12
          Audio - Session 594149
159       August 16, 2016                                                               5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 594149
160       August 16, 2016                                                               5/1/19
          Said Rahim; Unknown Male
          Audio - Session 96109
161       May 24, 2016                                                                  5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 96109
162       May 24, 2016                                                                  5/1/19
          Said Rahim; Unknown Males
          Audio - Session 792759
163       September 16, 2016                                                            5/1/19
          Said Rahim
          Transcript - Session 792759
164       September 16, 2016                                                            5/1/19
          Said Rahim
          Audio - Session 232303
165       January 2, 2017                                                               5/1/19
          Said Rahim
          Transcript - Session 232303
166       January 2, 2017                                                               5/1/19
          Said Rahim
          Audio - Session 942667
167       October 7, 2016                                                               5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 942667
168       October 7, 2016                                                               5/1/19
          Said Rahim; Unknown Males
          Audio - Session 408389
169       July 15, 2016                                                                 5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 408389
170       July 15, 2016                                                                 5/1/19
          Said Rahim; Unknown Male




 Court’s Admitted Exhibit List - Page 7 of 15
   Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 9 of 16 PageID 1494


          Audio - Session 847148
171       September 22, 2016                                                5/1/19
          Said Rahim; Ibn Dawla; Abo-Makek1992
          Transcript - Session 847148
172       September 22, 2016                                                5/1/19
          Said Rahim; Ibn Dawla; Abo-Makek1992
          Audio - Session 175714
173       December 30, 2015                                                 5/1/19
          Said Rahim
          Transcript - Session 175714
174       December 30, 2015                                                 5/1/19
          Said Rahim
          Audio - Session 170730
175       December 16, 2016                                                 5/1/19
          Said Rahim
          Transcript - Session 170730
176       December 16, 2016                                                 5/1/19
          Said Rahim
          Audio - Session 124615
177       June 13, 2016                                                     5/1/19
          Said Rahim; Abu-Amjad al-Ghazzawi
          Transcript - Session 124615
178       June 13, 2016                                                     5/1/19
          Said Rahim; Abu-Amjad al-Ghazzawi
          Audio - Session 161029
179       August 28, 2016                                                   5/1/19
          Said Rahim
          Transcript - Session 161029
180       August 28, 2016                                                   5/1/19
          Said Rahim
          Audio - Session 105640
181       July 15, 2016                                                     5/1/19
          Said Rahim
          Transcript - Session 105640
182       July 15, 2016                                                     5/1/19
          Said Rahim
          Audio - Session 110209
183       July 15, 2016                                                     5/1/19
          Said Rahim
          Transcript - Session 110209
184       July 15, 2016                                                     5/1/19
          Said Rahim
          Audio - Session 134377
185       December 17, 2016                                                 5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 134377
186       December 17, 2016                                                 5/1/19
          Said Rahim; Unknown Male
          Audio - Session 65669
187       May 20, 2016                                                      5/1/19
          Unknown Males
          Transcript - Session 65669
188       May 20, 2016                                                      5/1/19
          Unknown Males




 Court’s Admitted Exhibit List - Page 8 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19                    Page 10 of 16 PageID 1495


          Audio - Session 1630502
189       December 16, 2016                                                                  5/1/19
          Said Rahim; Rami Rhal
          Transcript - Session 1630502
190       December 16, 2016                                                                  5/1/19
          Said Rahim; Rami Rhal
          Audio - Session 1798388
191       January 3, 2017                                                                    5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 1798388
192       January 3, 2017                                                                    5/1/19
          Said Rahim; Unknown Male
          Audio - Session 1652821
                                                                                             5/1/19
193       December 19, 2016
          Said Rahim; 3achek elhoure12345
          Transcript - Session 1652821
194       December 19, 2016                                                                  5/1/19
          Said Rahim; 3achek elhoure12345
          Audio - Session 406884
195       July 15, 2016                                                                      5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 406884
196       July 15, 2016                                                                      5/1/19
          Said Rahim; Unknown Male
          Audio - Session 817314
197       September 19, 2016                                                                 5/1/19
          Said Rahim; Abo alwaleed aljnobe
          Transcript - Session 817314
198       September 19, 2016                                                                 5/1/19
          Said Rahim; Abo alwaleed aljnobe
          Audio - Session 1562925
199       December 8, 2016                                                                   5/1/19
          Said Rahim; gjsnhahfdhaby; abdallhw; dawlawi1; Khaled-khateeb1; Unknown Males
          Transcript - Session 1562925
200       December 8, 2016                                                                   5/1/19
          Said Rahim; gjsnhahfdhaby; abdallhw; dawlawi1; Khaled-khateeb1; Unknown Males
          Audio - Session 528378
201       August 5, 2016                                                                     5/1/19
          Al-Thawrah Mustamirah; ABOASIAm; yxhxh; Ansar_alkhilafa
          Transcript -
          Session 528378
202                                                                                          5/1/19
          August 5, 2016
          Al-Thawrah Mustamirah; ABOASIAm; yxhxh; Ansar_alkhilafa
          Audio - Session 865108
203       September 24, 2016                                                                 5/1/19
          Said Rahim
          Transcript - Session 865108
204       September 24, 2016                                                                 5/1/19
          Said Rahim
          Audio - Session 1767858
205       December 31, 2016                                                                  5/1/19
          Said Rahim
          Transcript - Session 1767858
206       December 31, 2016                                                                  5/1/19
          Said Rahim



 Court’s Admitted Exhibit List - Page 9 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 11 of 16 PageID 1496


          Audio - Session 873299
207       September 24, 2016                                                5/1/19
          Said Rahim; aaaa100
          Transcript - Session 873299
208       September 24, 2016                                                5/1/19
          Said Rahim; aaaa100
          Audio - Session 208524
209       June 5, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 208524
210       June 5, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Audio - Session 158622
211       May 31, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 158622
212       May 31, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Audio - Session 942742
213       October 7, 2016                                                   5/1/19
          Said Rahim; Abdul zuuuuz; Unknown Male
          Transcript - Session 942742
214       October 7, 2016                                                   5/1/19
          Said Rahim; Abdul zuuuuz; Unknown Male
          Audio - Session 1222315
215       November 3, 2016                                                  5/1/19
          Said Rahim
          Transcript - Session 1222315
216       November 3, 2016                                                  5/1/19
          Said Rahim
          Audio - Session 1338004
217       November 14, 2016                                                 5/1/19
          Said Rahim
          Transcript -Session 1338004
218       November 14, 2016                                                 5/1/19
          Said Rahim
          Audio - Session 1506852
219       December 2, 2016                                                  5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 1506852
220       December 2, 2016                                                  5/1/19
          Said Rahim; Unknown Male
          Audio - Session 161219
221       May 31, 2016                                                      5/1/19
          Said Rahim, Unknown Males
          Transcript - Session 161219
222       May 31, 2016                                                      5/1/19
          Said Rahim, Unknown Males
          Audio - Session 121672
223       November 28, 2016                                                 5/1/19
          Said Rahim
          Transcript - Session 121672
224       November 28, 2016                                                 5/1/19
          Said Rahim




 Court’s Admitted Exhibit List - Page 10 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 12 of 16 PageID 1497


          Audio - Session 34025
225       July 19, 2016                                                     5/1/19
          Said Rahim
          Transcript - Session 34025
226       July 19, 2016                                                     5/1/19
          Said Rahim
          Audio - Session 58262
229       August 22, 2016                                                   5/1/19
          Said Rahim
          Transcript - Session 58262
230       August 22, 2016                                                   5/1/19
          Said Rahim
          Audio - Session 544571
231       August 7, 2016                                                    5/1/19
          Said Rahim
          Transcript - Session 544571
232       August 7, 2016                                                    5/1/19
          Said Rahim
          Audio - Session 202924
233       June 4, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 202924
234       June 4, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Audio - Session 68377
235       August 31, 2016                                                   5/1/19
          Said Rahim
          Transcript - Session 68377
236       August 31, 2016                                                   5/1/19
          Said Rahim
          Audio - Session 107381
237       May 26, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 107381
238       May 26, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Audio - Session 198491
239       June 3, 2016                                                      5/1/19
          Said Rahim; Abu Qasim; Unknown Males
          Transcript - Session 198491
240       June 3, 2016                                                      5/1/19
          Said Rahim; Abu Qasim; Unknown Males
          Audio - Session 50838
241       August 10, 2016                                                   5/1/19
          Said Rahim
          Transcript - Session 50838
242       August 10, 2016                                                   5/1/19
          Said Rahim
          Audio - Session 248381
243       June 13, 2016                                                     5/1/19
          Said Rahim; Abu-Qutadah
          Transcript - Session 248381
244       June 13, 2016                                                     5/1/19
          Said Rahim; Abu-Qutadah




 Court’s Admitted Exhibit List - Page 11 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 13 of 16 PageID 1498


          Audio - Session 248144
245       June 13, 2016                                                     5/1/19
          Said Rahim; Abu-Qutadah; Unknown Male
          Transcript - Session 248144
246       June 13, 2016                                                     5/1/19
          Said Rahim; Abu-Qutadah; Unknown Male
          Audio - Session 814314
247       September 19, 2016                                                5/1/19
          Said Rahim; Ahmad al-Ahmad; Unknown Male
          Transcript - Session 814314
248       September 19, 2016                                                5/1/19
          Said Rahim; Ahmad al-Ahmad; Unknown Male
          Audio - Session 245338
249       June 12, 2016                                                     5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 245338
250       June 12, 2016                                                     5/1/19
          Said Rahim; Unknown Male
          Audio - Session 444513
251       July 14, 2016                                                     5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 444513
252       July 14, 2016                                                     5/1/19
          Said Rahim; Unknown Males
          Audio - Session 70278
253       May 21, 2016                                                      5/1/19
          Said Rahim
          Transcript - Session 70278
254       May 21, 2016                                                      5/1/19
          Said Rahim
          Audio - Session 77241
255       May 22, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 77241
256       May 22, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Audio - Session 77832
257       September 16, 2016                                                5/1/19
          Said Rahim
          Transcript - Session 77832
258       September 16, 2016                                                5/1/19
          Said Rahim
          Audio - Session 89901
259       October 11, 2016                                                  5/1/19
          Said Rahim
          Transcript - Session 89901
260       October 11, 2016                                                  5/1/19
          Said Rahim
          Audio - Session 869333
261       September 22, 2016                                                5/1/19
          Said Rahim
          Transcript - Session 869333
262       September 22, 2016                                                5/1/19
          Said Rahim




 Court’s Admitted Exhibit List - Page 12 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19   Page 14 of 16 PageID 1499


          Audio - Session 197612
263       June 3, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 197612
264       June 3, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Audio - Session 32153
265       July 18, 2016                                                     5/1/19
          Said Rahim
          Transcript - Session 32153
266       July 18, 2016                                                     5/1/19
          Said Rahim
          Audio - Session 135427
267       December 19, 2016                                                 5/1/19
          Said Rahim; Abu-Walid al-Janubi
          Transcript - Session 135427
268       December 19, 2016                                                 5/1/19
          Said Rahim; Abu-Walid al-Janubi
          Audio - Session 153361
269       May 30, 2016                                                      5/1/19
          Said Rahim
          Transcript - Session 153361
270       May 30, 2016                                                      5/1/19
          Said Rahim
          Audio - Session 159016
271       May 31, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 159016
272       May 31, 2016                                                      5/1/19
          Said Rahim; Unknown Male
          Audio - Session 198627
273       June 3, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 198627
274       June 3, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Audio - Session 198661
275       June 3, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 198661
276       June 3, 2016                                                      5/1/19
          Said Rahim; Unknown Males
          Audio - Session 859853
277       September 25, 2016                                                5/1/19
          Said Rahim; And we; @@##ww; marb @
          Transcript - Session 859853
278       September 25, 2016                                                5/1/19
          Said Rahim; And we; @@##ww; marb @
          Audio - Session 154329
281       May 16, 2016                                                      5/1/19
          Said Rahim; Ibn Dawla
          Transcript - Session 154329
282       May 16, 2016                                                      5/1/19
          Said Rahim; Ibn Dawla




 Court’s Admitted Exhibit List - Page 13 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19          Page 15 of 16 PageID 1500


          Audio - Session 238203
283       June 11, 2016                                                            5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 238203
284       June 11, 2016                                                            5/1/19
          Said Rahim; Unknown Males
          Audio - Session 241928
285       June 13, 2016                                                            5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 241928
286       June 13, 2016                                                            5/1/19
          Said Rahim; Unknown Male
          Audio - Session 1318181
287       November 12, 2016                                                        5/1/19
          Said Rahim; Ibn Dawla; sahle 1990; Unknown Male
          Transcript - Session 1318181
288       November 12, 2016                                                        5/1/19
          Said Rahim; Ibn Dawla; sahle 1990; Unknown Male
          Audio - Session 246767
289       June 12, 2016                                                            5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 246767
290       June 12, 2016                                                            5/1/19
          Said Rahim; Unknown Males
          Audio - Session 252686
291       June 15, 2016                                                            5/1/19
          Said Rahim; Unknown Males
          Transcript - Session 252686
292       June 15, 2016                                                            5/1/19
          Said Rahim; Unknown Males
          Audio - Session 253589
293       June 15, 2016                                                            5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 253589
294       June 15, 2016                                                            5/1/19
          Said Rahim; Unknown Male
          Audio - Session 275422
295       June 19, 2016                                                            5/1/19
          Said Rahim; Unknown Male
          Transcript - Session 275422
296       June 19, 2016                                                            5/1/19
          Said Rahim; Unknown Male
          Audio - Session 303860
297       June 25, 2016                                                            5/1/19
          Said Rahim
          Transcript - Session 303860
298       June 25, 2016                                                            5/1/19
          Said Rahim
          Audio - Session 387832
299       July 9, 2016                                                             5/1/19
          Said Rahim
          Transcript - Session 387832
300       July 9, 2016                                                             5/1/19
          Said Rahim




 Court’s Admitted Exhibit List - Page 14 of 15
  Case 3:17-cr-00169-B Document 129 Filed 05/03/19                         Page 16 of 16 PageID 1501


          Audio - Session 388657
301       July 9, 2016                                                                                 5/1/19
          Said Rahim
          Transcript - Session 388657
302       July 9, 2016                                                                                 5/1/19
          Said Rahim
          Audio - Session 274806
303       June 19, 2016                                                                                5/1/19
          Said Rahim; Ibn Dawla; Unknown Male
          Transcript - Session 274806
304       June 19, 2016                                                                                5/1/19
          Said Rahim; Ibn Dawla; Unknown Male
305       Screenshot of WhatsApp look up                                                               4/30/19
306       Screenshot of Twitter                                                                        4/30/19
307       Screenshots of State of the Islamic Caliphate channel owner’s page with suggested readings    5/2/19
309       C.D. containing downloads of suggested readings                                               5/2/19
310       Suggested readings printouts                                                                  5/2/19
          Audio - Session 172708
311       June 27, 2016                                                                                5/1/19
          Said Rahim; Ibn Dawla; Sawad; Unknown Male
          Transcript - Session 172708
312       June 27, 2016                                                                                5/1/19
          Said Rahim; Ibn Dawla; Sawad; Unknown Male




 Court’s Admitted Exhibit List - Page 15 of 15
